Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    Applicant’s response filed on June 29, 2022 under AFCP 2.0 is acknowledged.  Claims 14, 19, 22 and 31-33 have been amended. Claims 14-16, 18-20, 22-23 and 30-33 are currently pending, under examination and are subject to the Examiner’s amendment as set forth below.
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Jian Jiang on July 14, 2022.

3.	This office action is responsive to Applicant’s response filed June 29, 2022.  All rejections of record are withdrawn in view of Applicant’s response.  In view of the Examiner’s amendment, claims 14-16, 19-20, 22-23 and 31-33 are allowed.

4.	The application has been amended as follows:

In the claims:
Claim 14 (currently amended): A method of treating impaired mobility in an older adult being a low absorber or a non absorber of oleuropein, the method comprising orally administering to the older adult an effective amount of a composition comprising oleuropein and at least one probiotic selected from the group consisting of Bifidobacterium longum ATCC BAA-999, Bifidobacterium longum CNCM I-2618, Bifidobacterium animalis CNCM I-3446, Streptococcus thermophilus CNCM I-3915, Lactobacillus paracasei CNCM I-2116, Lactobacillus rhamnosus CGMCC 1.3724, Lactobacillus johnsonii CNCM I-1225 and Lactococcus lactis CNCM I-4154, and the composition does not contain rutin, wherein said low absorber or non absorber of oleuropein is a result of the older adult having an intestinal microbiota lacking or low in bacteria having β-glycosidase activity and/or lacking or low in bacteria having esterase activity. 

Claims 18 (canceled).

Claim 19 (currently amended): A method for stimulating bone formation and/or inhibiting bone resorption in an individual having a condition comprising an imbalance between bone formation and bone resorption, the method comprising orally administering to the individual an effective amount of a composition comprising oleuropein and at least one probiotic selected from the group consisting of Bifidobacterium longum ATCC BAA-999, Bifidobacterium longum CNCM I-2618, Bifidobacterium animalis CNCM I-3446, Streptococcus thermophilus CNCM I-3915, Lactobacillus paracasei CNCM I-2116, Lactobacillus rhamnosus CGMCC 1.3724, Lactobacillus johnsonii CNCM I-1225 and Lactococcus lactis CNCM I-4154, and the composition does not contain rutin, and the individual is a low absorber or a non absorber of oleuropein, wherein said low absorber or non absorber of oleuropein is a result of the individual having an intestinal microbiota lacking or low in bacteria having β-glycosidase activity and/or lacking or low in bacteria having esterase activity. 

Claim 22 (currently amended): A method of treating synovitis in an individual in need thereof, treating articular cartilage degradation subsequent to synovitis in an individual having r recovering from synovitis, the method comprising orally administering to the individual an effective amount of a composition comprising oleuropein and at least one probiotic selected from the group consisting of Bifidobacterium longum ATCC BAA-999, Bifidobacterium longum CNCM I-2618, Bifidobacterium animalis CNCM I-3446, Streptococcus thermophilus CNCM I-3915, Lactobacillus paracasei CNCM I-2116, Lactobacillus rhamnosus CGMCC 1.3724, Lactobacillus johnsonii CNCM I-1225 and Lactococcus lactis CNCM I-4154, and the composition does not contain rutin, and the individual is a low absorber or a non absorber of oleuropein, wherein said low absorber or non absorber of oleuropein is a result of the individual having an intestinal microbiota lacking or low in bacteria having β-glycosidase activity and/or lacking or low in bacteria having esterase activity. 

Claim 30 (canceled)
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
6.	Claims 14-16, 19-20, 22-23 and 31-33 are allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        July 16, 2022	

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645